UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 Deutsche Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Enhanced Global Bond Fund (formerly DWS Enhanced Global Bond Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 12 Performance Summary 14 Investment Portfolio 37 Statement of Assets and Liabilities 40 Statement of Operations 42 Statement of Changes in Net Assets 43 Financial Highlights 47 Notes to Financial Statements 66 Report of Independent Registered Public Accounting Firm 67 Information About Your Fund's Expenses 69 Tax Information 70 Advisory Agreement Board Considerations and Fee Evaluation 75 Board Members and Officers 80 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund’s currency overlay strategy is dependent on the effectiveness and implementation of portfolio management’s proprietary models. As part of its currency strategy, the fund’s exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 13 for more complete performance information. Investment Process Portfolio management typically considers a number of factors, including economic and currency outlooks, possible interest rate movements, capital flows, debt levels, inflation trends, credit quality of issuers, security characteristics, and changes in supply and demand within the global bond markets. In choosing individual bonds, portfolio management uses independent analysis to look for bonds that have attractive yields and show improving credit. In addition to the fund’s main investment strategy, we may seek to enhance returns by employing proprietary quantitative, rules-based methodology currency strategies across developed and emerging-markets currencies using derivatives (contracts whose values are based on, for example, indices, currencies or securities). Deutsche Enhanced Global Fund returned 2.15% during the 12-month period ended October 31, 2014, outperforming the 0.22% return of the benchmark, the Barclays Global Aggregate Bond Index. The fund has also outperformed the benchmark during the three-year period, 1.89% vs. 0.72%. The global bond market defied widespread, negative expectations to deliver a healthy total return during the past 12 months. U.S. Treasury yields fell (as prices rose), reflecting an environment of sluggish global growth and periodic "flights to quality" sparked by geopolitical turmoil overseas. In addition, investors generally remained confident that even though the U.S. Federal Reserve Board (the Fed) was gradually moving toward the conclusion of its bond-buying program known as quantitative easing, it would maintain its low-rate policy well into 2015. At the same time, the domestic economy remained strong enough to support an environment of healthy corporate earnings and improving balance sheets for U.S. corporations. This backdrop, together with investors’ ongoing appetite for yield, contributed to outperformance for higher-risk market segments such as high-yield bonds. The international markets also performed well, with both Japan and Europe delivering healthy gains in local-currency terms due to the evidence of slowing economic growth in both economies. Emerging-markets bonds produced gains as well, thanks in part to stabilizing economic conditions in China and investors’ healthy appetite for risk. However, these positive returns were muted by the impact of currency translation. The euro and yen, together with the majority of emerging-markets currencies, weakened considerably against the U.S. dollar. This reflected two factors: the stronger trajectory of U.S. growth and the fact that the Fed is tightening policy by removing quantitative easing as other global central banks seek to become more accommodative. These trends translated to weakness in foreign currencies vs. the dollar, which in turn depressed returns for U.S.-based investors. Fund Performance One of the largest contributions to the fund’s performance came from its positions in high-yield and emerging-markets bonds. We emphasized these areas on the belief that slowly improving economic growth would fuel outperformance for higher-yielding securities. Throughout the course of the year, the fund generally held a weighting of approximately 30% to 40% of its net assets in the two asset classes. In comparison, the benchmark has only a small allocation to the emerging markets and a zero-weighting in high yield. This allocation added positively to performance, as both market segments outperformed. "We believe our global reach — which provides the flexibility to capitalize on values anywhere in the world as they emerge — can be particularly valuable in a lower-return environment." Within the fund’s emerging-markets allocation, our position in local-currency Mexican government bonds made a positive contribution to performance. Yields in Mexico fell, as the Central Bank surprised the market with an interest-rate cut. We maintained this position through the end of the period, believing the favorable U.S. growth outlook should support the performance of Mexican assets. The fund was also helped by its large underweight in the euro relative to the benchmark. The euro came under significant pressure since the European Central Bank (ECB) moved the deposit rate into negative territory and announced additional quantitative easing. We increased our underweight position in the euro during the final month of the period, a decision that further aided performance when the currency subsequently traded to levels last seen in 2012. One of the largest detractors from relative performance was our decision to keep the fund’s duration — or interest rate sensitivity — below that of the benchmark for much the year. Bond yields declined fairly steadily from the beginning of January onward, but the fund’s below-average duration prevented it from capitalizing on the full extent of the rally. Throughout the period, we used derivative positions to manage the fund's overall duration. The fund’s underweight in the bonds of Europe’s "peripheral" countries — Italy, Spain and Greece — also detracted from performance. We did not like the risk-reward profile on these bonds, but they rallied significantly once it became clear that the ECB would be very aggressive with respect to its monetary policy. We remained underweight in these countries as the reporting period closed, believing that their yields had fallen so low that they offered an even more unfavorable trade-off of risk and return. On the currency side, our positioning with regard to the Japanese yen detracted from performance. The fund’s neutral-to-overweight position in the yen acted as a headwind given the sharp downturn in the currency relative to the U.S. dollar. Outlook and Positioning We believe the global bond markets are entering a period of lower returns and higher volatility. On one hand, we believe a significant, sustained spike in bond yields is unlikely given the accommodative policies of the world’s central banks, sluggish economic growth for the majority of non-U.S. developed markets and falling inflation worldwide. At the same time, however, yields are already so low that the potential upside may be limited. With this as the backdrop, we believe a selective and tactical approach to portfolio management is a necessity. We currently continue to look for opportunities in the higher-yielding market segments, but we are also taking a cautious approach when it comes to corporate bonds. The consensus expectation is that the environment of improving growth, low defaults and investors’ appetite for yield will continue to support outperformance for both investment-grade and high-yield corporates. This may indeed remain the case for some time, but as contrarians, we find the high level of agreement on this point to be a reason for caution. At this stage, we are aware of the potential risks after the extended run of outperformance for these sectors, and we are prepared to adjust the portfolio when the need eventually arises. With regard to currencies, our present view is that the divergence between economic trends in the United States relative to Europe and Japan — along with the resulting differences in the monetary policies of these regions — will result in continued pressure on both the euro and the yen. However, currency performance can experience meaningful short-term fluctuations. We therefore continued to adjust the fund’s position tactically around our long-term strategic view of U.S. dollar strength during the past 12 months. More broadly speaking, we welcome elevated volatility, as it provides us with greater latitude to take advantage of market dislocations through our relative-value style. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Head of Sector Fixed Income: New York. — Co-Head of Fixed Income for North America: New York. — BIS, University of Minnesota. John D. Ryan, Managing Director Portfolio Manager of the fund. Began managing the fund in 2012. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2012. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2012. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Co-Head of US Credit: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. Rahmila Nadi, Associate Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2012 after six years of experience at J.P. Morgan Chase in credit portfolio trading. — BA, Columbia University, Columbia College; MBA, S.C. Johnson Graduate School of Management at Cornell University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Global Aggregate Bond Index is an unmanaged, broad-based, global investment-grade fixed-income measure comprised of three component indices: the U.S. Aggregate Index, the Pan-European Aggregate Index and the Asian-Pacific Aggregate Index. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Derivatives are contracts whose values can be based on a variety of instruments including indices, currencies or securities. They can be utilized for a variety of reasons including for hedging purposes; for risk management; for non-hedging purposes to seek to enhance potential gains; or as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Performance Summary October 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 2.15% 1.80% 3.69% Adjusted for the Maximum Sales Charge (max 4.50% load) –2.45% 0.86% 3.21% Barclays Global Aggregate Bond Index† 0.22% 2.59% 4.14% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 1.39% 1.00% 2.87% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –1.53% 0.82% 2.87% Barclays Global Aggregate Bond Index† 0.22% 2.59% 4.14% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 1.39% 1.04% 2.89% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 1.39% 1.04% 2.89% Barclays Global Aggregate Bond Index† 0.22% 2.59% 4.14% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 2.41% 2.06% 3.96% Barclays Global Aggregate Bond Index† 0.22% 2.59% 4.14% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 1.17%, 1.97%, 1.91% and 0.87% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. † Barclays Global Aggregate Bond Index is an unmanaged, broad-based, global investment-grade fixed-income measure comprised of three component indices, the U.S. Aggregate Index, the Pan-European Aggregate Index and the Asian-Pacific Aggregate Index. Class A Class B Class C Class S Net Asset Value 10/31/14 $ 10/31/13 $ Distribution Information as of 10/31/14 Income Dividends, Twelve Months $ October Income Dividend $ Capital Gain Distributions, Twelve Months $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended October 31, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 2.26%, 1.69%, 1.56% and 2.66% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 4.54%, 3.82%, 3.70% and 4.82% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of October 31, 2014 Principal Amount ($)(a) Value ($) Bonds 92.0% Australia 1.1% FMG Resources (August 2006) Pty Ltd., 144A, 6.0%, 4/1/2017 (b) Macquarie Group Ltd., 144A, 6.0%, 1/14/2020 (Cost $1,102,633) Austria 2.6% JBS Investments GmbH, 144A, 7.75%, 10/28/2020 Republic of Austria, 144A, REG S, 4.0%, 9/15/2016 EUR (Cost $2,540,331) Barbados 0.5% Columbus International, Inc., 144A, 7.375%, 3/30/2021 (Cost $536,250) Belarus 0.3% Republic of Belarus, REG S, 8.75%, 8/3/2015 (Cost $265,313) Bermuda 0.6% Digicel Group Ltd., 144A, 7.125%, 4/1/2022 Digicel Ltd., 144A, 8.25%, 9/1/2017 Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 (Cost $573,900) Brazil 0.3% Banco do Brasil SA, 144A, 9.0%, 6/29/2049 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL (Cost $351,157) British Virgin Islands 0.6% GTL Trade Finance, Inc., 144A, 5.893%, 4/29/2024 (Cost $566,362) Canada 1.5% Baytex Energy Corp.: 144A, 5.125%, 6/1/2021 144A, 5.625%, 6/1/2024 Bombardier, Inc., 144A, 5.75%, 3/15/2022 (b) Cascades, Inc., 144A, 5.5%, 7/15/2022 Cogeco Cable, Inc., 144A, 4.875%, 5/1/2020 First Quantum Minerals Ltd.: 144A, 6.75%, 2/15/2020 144A, 7.0%, 2/15/2021 Jupiter Resources, Inc., 144A, 8.5%, 10/1/2022 Kodiak Oil & Gas Corp., 5.5%, 1/15/2021 MDC Partners, Inc., 144A, 6.75%, 4/1/2020 MEG Energy Corp., 144A, 7.0%, 3/31/2024 Novelis, Inc., 8.75%, 12/15/2020 Pacific Rubiales Energy Corp., 144A, 5.625%, 1/19/2025 Quebecor Media, Inc., 5.75%, 1/15/2023 Valeant Pharmaceuticals International, Inc., 144A, 7.5%, 7/15/2021 Yamana Gold, Inc., 144A, 4.95%, 7/15/2024 (Cost $1,563,217) Cayman Islands 2.6% Braskem Finance Ltd., 6.45%, 2/3/2024 China Overseas Finance Cayman II Ltd., REG S, 5.5%, 11/10/2020 Kaisa Group Holdings Ltd., 144A, 8.875%, 3/19/2018 Marfrig Overseas Ltd., 144A, 9.5%, 5/4/2020 Schahin II Finance Co. SPV Ltd., 144A, 5.875%, 9/25/2022 (b) TAM Capital 3, Inc., 144A, 8.375%, 6/3/2021 Transocean, Inc., 3.8%, 10/15/2022 (b) UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 (Cost $2,661,961) Colombia 0.7% Banco Davivienda SA, 144A, 5.875%, 7/9/2022 Ecopetrol SA, 5.875%, 5/28/2045 (Cost $712,090) Costa Rica 0.5% Republic of Costa Rica, 144A, 4.25%, 1/26/2023 (Cost $474,867) Croatia 1.0% Hrvatska Elektroprivreda, 144A, 6.0%, 11/9/2017 Republic of Croatia, 144A, 6.75%, 11/5/2019 (Cost $968,617) El Salvador 0.4% Republic of El Salvador: 144A, 6.375%, 1/18/2027 144A, 7.65%, 6/15/2035 (Cost $418,000) France 0.6% Credit Agricole SA, 144A, 7.875%, 1/29/2049 Numericable Group SA, 144A, 6.25%, 5/15/2024 (Cost $628,125) Germany 0.4% Unitymedia Hessen GmbH & Co., KG: 144A, 5.5%, 1/15/2023 144A, 7.5%, 3/15/2019 EUR (Cost $384,370) Hungary 0.3% Republic of Hungary: 4.0%, 3/25/2019 Series 19/A, 6.5%, 6/24/2019 HUF (Cost $313,457) Indonesia 0.9% Pertamina Persero PT, 144A, 5.625%, 5/20/2043 Perusahaan Listrik Negara PT, 144A, 5.25%, 10/24/2042 (Cost $870,597) Ireland 0.1% AerCap Ireland Capital Ltd., 144A, 3.75%, 5/15/2019 (Cost $141,225) Israel 0.3% Delek & Avner Tamar Bond Ltd., 144A, 5.082%, 12/30/2023 (Cost $253,750) Italy 0.2% UniCredit SpA, REG S, 8.0%, 4/3/2049 (Cost $220,000) Kazakhstan 0.8% Development Bank of Kazakhstan JSC, Series 3, REG S, 6.5%, 6/3/2020 KazAgro National Management Holding JSC, 144A, 4.625%, 5/24/2023 (Cost $796,064) Luxembourg 3.1% ArcelorMittal, 6.125%, 6/1/2018 Evraz Group SA, 144A, 6.75%, 4/27/2018 Intelsat Jackson Holdings SA: 5.5%, 8/1/2023 7.5%, 4/1/2021 Intelsat Luxembourg SA, 7.75%, 6/1/2021 Mallinckrodt International Finance SA, 4.75%, 4/15/2023 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 Minerva Luxembourg SA, 144A, 7.75%, 1/31/2023 Offshore Drilling Holding SA, 144A, 8.625%, 9/20/2020 QGOG Constellation SA, 144A, 6.25%, 11/9/2019 Wind Acquisition Finance SA, 144A, 6.5%, 4/30/2020 (Cost $3,118,165) Marshall Islands 0.2% Navios Maritime Holdings, Inc., 144A, 7.375%, 1/15/2022 (Cost $204,750) Mexico 11.9% Alpek SA de CV, 144A, 5.375%, 8/8/2023 BBVA Bancomer SA, 144A, 6.75%, 9/30/2022 Cemex SAB de CV, 144A, 6.5%, 12/10/2019 Credito Real SAB de CV, 144A, 7.5%, 3/13/2019 Empresas ICA SAB de CV, 144A, 8.875%, 5/29/2024 Grupo KUO SAB De CV, 144A, 6.25%, 12/4/2022 Petroleos Mexicanos, 2.251%*, 7/18/2018 Trust F/1401, (REIT), 144A, 5.25%, 12/15/2024 United Mexican States: Series M, 4.75%, 6/14/2018 MXN Series M 10, 8.5%, 12/13/2018 MXN Series M 20, 8.5%, 5/31/2029 MXN (Cost $12,522,643) Netherlands 5.9% CIMPOR Financial Operations BV, 144A, 5.75%, 7/17/2024 Government of Netherlands, 144A, REG S, 4.5%, 7/15/2017 EUR Kazakhstan Temir Zholy Finance BV, 144A, 6.375%, 10/6/2020 Nostrum Oil & Gas Finance BV, 144A, 6.375%, 2/14/2019 Schaeffler Finance BV, 144A, 7.75%, 2/15/2017 (Cost $6,157,994) Panama 0.2% Avianca Holdings SA, 144A, 8.375%, 5/10/2020 (Cost $212,200) Paraguay 0.3% Banco Continental SAECA, 144A, 8.875%, 10/15/2017 Republic of Paraguay, 144A, 6.1%, 8/11/2044 (Cost $318,750) Peru 0.2% Fondo MIVIVIENDA SA, 144A, 3.5%, 1/31/2023 Republic of Peru, 144A, 0.342%, 8/12/2024 (Cost $342,363) Portugal 0.6% Portugal Obrigacoes do Tesouro, 144A, REG S, 4.35%, 10/16/2017 (Cost $642,971) EUR Puerto Rico 0.0% Popular, Inc., 7.0%, 7/1/2019 (Cost $25,000) Slovenia 0.4% Republic of Slovenia: 144A, 4.75%, 5/10/2018 144A, 5.5%, 10/26/2022 (Cost $417,020) South Africa 2.4% Republic of South Africa, Series R204, 8.0%, 12/21/2018 (Cost $2,431,663) ZAR Sri Lanka 0.7% National Savings Bank, 144A, 5.15%, 9/10/2019 Republic of Sri Lanka, 144A, 5.125%, 4/11/2019 (Cost $701,500) Turkey 1.5% Republic of Turkey, 7.1%, 3/8/2023 TRY Turk Telekomunikasyon AS, 144A, 3.75%, 6/19/2019 Turkiye Sise ve Cam Fabrikalari AS, 144A, 4.25%, 5/9/2020 Yapi ve Kredi Bankasi AS, 144A, 5.5%, 12/6/2022 (Cost $1,488,581) United Kingdom 5.0% Afren PLC, 144A, 10.25%, 4/8/2019 Anglo American Capital PLC: 144A, 4.125%, 4/15/2021 144A, 4.125%, 9/27/2022 Aviva PLC, 5.7%, 9/29/2049 EUR Barclays Bank PLC, 7.625%, 11/21/2022 Fresnillo PLC, 144A, 5.5%, 11/13/2023 Lloyds Banking Group PLC, 4.5%, 11/4/2024 (c) Royal Bank of Scotland Group PLC, 6.1%, 6/10/2023 United Kingdom Gilt, REG S, 2.75%, 1/22/2015 GBP Vedanta Resources PLC, 144A, 6.0%, 1/31/2019 (Cost $4,944,134) United States 43.0% ACI Worldwide, Inc., 144A, 6.375%, 8/15/2020 Activision Blizzard, Inc., 144A, 5.625%, 9/15/2021 ADT Corp.: 3.5%, 7/15/2022 6.25%, 10/15/2021 AES Corp., 8.0%, 10/15/2017 Alliance Data Systems Corp., 144A, 5.25%, 12/1/2017 AmeriCredit Automobile Receivables Trust, "E", Series 2011-2, 144A, 5.48%, 9/10/2018 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 Antero Resources Corp., 144A, 5.125%, 12/1/2022 Apex Tool Group LLC, 144A, 7.0%, 2/1/2021 APX Group, Inc.: 6.375%, 12/1/2019 144A, 8.75%, 12/1/2020 Artesyn Embedded Technologies, Inc., 144A, 9.75%, 10/15/2020 Asbury Automotive Group, Inc., 8.375%, 11/15/2020 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Ashton Woods U.S.A. LLC, 144A, 6.875%, 2/15/2021 Audatex North America, Inc., 144A, 6.0%, 6/15/2021 Avis Budget Car Rental LLC, 5.5%, 4/1/2023 Bank of America Corp., 3.3%, 1/11/2023 BE Aerospace, Inc., 6.875%, 10/1/2020 Bed Bath & Beyond, Inc.: 4.915%, 8/1/2034 5.165%, 8/1/2044 Belden, Inc., 144A, 5.5%, 9/1/2022 Berry Petroleum Co., LLC: 6.375%, 9/15/2022 6.75%, 11/1/2020 Berry Plastics Corp., 5.5%, 5/15/2022 Big Heart Pet Brands, 7.625%, 2/15/2019 Biomet, Inc.: 6.5%, 8/1/2020 6.5%, 10/1/2020 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 Boyd Gaming Corp., 9.0%, 7/1/2020 (b) BreitBurn Energy Partners LP, 7.875%, 4/15/2022 California Resources Corp.: 144A, 5.5%, 9/15/2021 (b) 144A, 6.0%, 11/15/2024 Calpine Corp.: 5.375%, 1/15/2023 5.75%, 1/15/2025 Cardtronics, Inc., 144A, 5.125%, 8/1/2022 CBL & Associates LP, (REIT), 4.6%, 10/15/2024 CDW LLC: 6.0%, 8/15/2022 8.5%, 4/1/2019 CenturyLink, Inc., Series V, 5.625%, 4/1/2020 Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 CGWF Commercial Mortgage Trust, "C", Series 2013-RKWH, 144A, 2.454%*, 11/15/2030 Chaparral Energy, Inc., 7.625%, 11/15/2022 Chiquita Brands International, Inc., 7.875%, 2/1/2021 Cincinnati Bell, Inc.: 8.375%, 10/15/2020 8.75%, 3/15/2018 Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 Series B, 7.625%, 3/15/2020 Clearwater Paper Corp., 144A, 5.375%, 2/1/2025 Cliffs Natural Resources, Inc., 5.2%, 1/15/2018 (b) Community Health Systems, Inc.: 6.875%, 2/1/2022 (b) 7.125%, 7/15/2020 Cott Beverages, Inc., 144A, 5.375%, 7/1/2022 Credit Suisse Commercial Mortgage Trust, "A3", Series 2006-C3, 5.806%*, 6/15/2038 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 CyrusOne LP, 6.375%, 11/15/2022 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.153%*, 3/15/2018 Delphi Corp., 5.0%, 2/15/2023 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 DISH DBS Corp.: 4.25%, 4/1/2018 5.0%, 3/15/2023 7.875%, 9/1/2019 Dynegy Finance I, Inc., 144A, 7.625%, 11/1/2024 E*TRADE Financial Corp.: 6.375%, 11/15/2019 6.75%, 6/1/2016 EarthLink Holdings Corp., 7.375%, 6/1/2020 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 Endo Finance LLC, 144A, 5.375%, 1/15/2023 EP Energy LLC, 7.75%, 9/1/2022 Equinix, Inc.: 5.375%, 4/1/2023 7.0%, 7/15/2021 EV Energy Partners LP, 8.0%, 4/15/2019 Everest Reinsurance Holdings, Inc., 4.868%, 6/1/2044 Federal Home Loan Mortgage Corp.: "IK", Series 4048, Interest Only, 3.0%, 5/15/2027 "ZG", Series 4213, 3.5%, 6/15/2043 5.5%, 6/1/2035 "JS", Series 3572, Interest Only, 6.647%**, 9/15/2039 Federal National Mortgage Association: 3.0%, 8/1/2042 (c) 4.0%, 2/1/2042 (c) 5.5%, 8/1/2037 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 8.75%, 1/15/2022 (PIK) Freddie Mac Structured Agency Credit Risk Debt Notes, "M3", Series 2014-DN2, 3.755%*, 4/25/2024 Frontier Communications Corp.: 6.25%, 9/15/2021 6.875%, 1/15/2025 7.125%, 1/15/2023 8.5%, 4/15/2020 FTI Consulting, Inc., 6.0%, 11/15/2022 Gates Global LLC, 144A, 6.0%, 7/15/2022 GenCorp, Inc., 7.125%, 3/15/2021 General Electric Co., 2.7%, 10/9/2022 Getty Images, Inc., 144A, 7.0%, 10/15/2020 Glencore Funding LLC, 144A, 4.125%, 5/30/2023 Government National Mortgage Association: "HX", Series 2012-91, 3.0%, 9/20/2040 "ZJ", Series 2013-106, 3.5%, 7/20/2043 "AI", Series 2011-94, Interest Only, 4.5%, 1/20/2039 "EI", Series 2011-162, Interest Only, 4.5%, 5/20/2040 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 "IN", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IV", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IJ", Series 2009-75, Interest Only, 6.0%, 8/16/2039 7.0%, with various maturities from 1/15/2029 until 2/15/2029 Group 1 Automotive, Inc., 144A, 5.0%, 6/1/2022 Halcon Resources Corp., 8.875%, 5/15/2021 (b) Harron Communications LP, 144A, 9.125%, 4/1/2020 HCA, Inc.: 5.25%, 4/15/2025 (b) 6.5%, 2/15/2020 7.5%, 2/15/2022 HD Supply, Inc., 11.5%, 7/15/2020 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 Hilcorp Energy I LP, 144A, 5.0%, 12/1/2024 Hilton U.S.A. Trust: "CFL", Series 2013-HLF, 144A, 2.052%*, 11/5/2030 "DFL", Series 2013-HLF, 144A, 2.902%*, 11/5/2030 Hospitality Properties Trust, (REIT), 5.0%, 8/15/2022 Hot Topic, Inc., 144A, 9.25%, 6/15/2021 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 Huntington Ingalls Industries, Inc., 6.875%, 3/15/2018 iHeartCommunications, Inc.: 9.0%, 12/15/2019 11.25%, 3/1/2021 IMS Health, Inc., 144A, 6.0%, 11/1/2020 International Lease Finance Corp.: 3.875%, 4/15/2018 6.25%, 5/15/2019 8.75%, 3/15/2017 Isle of Capri Casinos, Inc., 5.875%, 3/15/2021 JBS U.S.A. LLC: 144A, 7.25%, 6/1/2021 144A, 8.25%, 2/1/2020 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) JPMorgan Chase Commercial Mortgage Securities Corp.: "C", Series 2012-HSBC, 144A, 4.021%, 7/5/2032 "A4", Series 2007-C1, 5.716%, 2/15/2051 Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 KLA-Tencor Corp., 4.65%, 11/1/2024 (c) LB-UBS Commercial Mortgage Trust, "A4", Series 2007-C6, 5.858%*, 7/15/2040 Level 3 Communications, Inc., 8.875%, 6/1/2019 Level 3 Escrow II, Inc., 144A, 5.375%, 8/15/2022 Level 3 Financing, Inc.: 144A, 6.125%, 1/15/2021 (b) 7.0%, 6/1/2020 Linn Energy LLC, 6.25%, 11/1/2019 Live Nation Entertainment, Inc., 144A, 7.0%, 9/1/2020 Mediacom Broadband LLC, 6.375%, 4/1/2023 Memorial Resource Development Corp., 144A, 5.875%, 7/1/2022 Meritor, Inc., 6.75%, 6/15/2021 MGM Resorts International: 6.625%, 12/15/2021 6.75%, 10/1/2020 8.625%, 2/1/2019 Midstates Petroleum Co., Inc.: 9.25%, 6/1/2021 (b) 10.75%, 10/1/2020 Murphy Oil U.S.A., Inc., 6.0%, 8/15/2023 Navient Corp., 5.5%, 1/25/2023 NGL Energy Partners LP, 144A, 5.125%, 7/15/2019 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 NRG Energy, Inc., 144A, 6.25%, 5/1/2024 Oasis Petroleum, Inc.: 6.5%, 11/1/2021 6.875%, 3/15/2022 6.875%, 1/15/2023 Omega Healthcare Investors, Inc., (REIT), 4.95%, 4/1/2024 Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Pilgrim's Pride Corp., 7.875%, 12/15/2018 Pinnacle Entertainment, Inc., 6.375%, 8/1/2021 Plastipak Holdings, Inc., 144A, 6.5%, 10/1/2021 Ply Gem Industries, Inc., 144A, 6.5%, 2/1/2022 Polymer Group, Inc., 7.75%, 2/1/2019 Regency Energy Partners LP, 5.0%, 10/1/2022 Reliance Holding U.S.A., Inc., 144A, 5.4%, 2/14/2022 Reynolds Group Issuer, Inc., 5.75%, 10/15/2020 RJS Power Holdings LLC, 144A, 5.125%, 7/15/2019 RSP Permian, Inc., 144A, 6.625%, 10/1/2022 Sabine Pass Liquefaction LLC, 144A, 5.75%, 5/15/2024 SBA Communications Corp., 5.625%, 10/1/2019 Seminole Hard Rock Entertainment, Inc., 144A, 5.875%, 5/15/2021 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 (b) SESI LLC, 7.125%, 12/15/2021 Seventy Seven Energy, Inc., 144A, 6.5%, 7/15/2022 Sirius XM Radio, Inc., 144A, 5.875%, 10/1/2020 Smithfield Foods, Inc., 6.625%, 8/15/2022 Springs Industries, Inc., 6.25%, 6/1/2021 Sprint Communications, Inc.: 6.0%, 11/15/2022 (b) 144A, 7.0%, 3/1/2020 144A, 9.0%, 11/15/2018 Sprint Corp., 144A, 7.125%, 6/15/2024 Starz LLC, 5.0%, 9/15/2019 T-Mobile U.S.A., Inc., 6.625%, 11/15/2020 Talos Production LLC, 144A, 9.75%, 2/15/2018 Targa Resources Partners LP, 144A, 4.125%, 11/15/2019 Taylor Morrison Communities, Inc., 144A, 5.25%, 4/15/2021 Tenet Healthcare Corp., 6.25%, 11/1/2018 Tesoro Corp., 4.25%, 10/1/2017 The WhiteWave Foods Co., 5.375%, 10/1/2022 TIAA Asset Management Finance Co., LLC: 144A, 2.95%, 11/1/2019 144A, 4.125%, 11/1/2024 Time Warner Cable, Inc., 7.3%, 7/1/2038 Titan International, Inc., 6.875%, 10/1/2020 TransDigm, Inc.: 6.0%, 7/15/2022 7.5%, 7/15/2021 TRI Pointe Holdings, Inc., 144A, 4.375%, 6/15/2019 Triangle U.S.A. Petroleum Corp., 144A, 6.75%, 7/15/2022 Tronox Finance LLC, 6.375%, 8/15/2020 tw telecom holdings, Inc.: 5.375%, 10/1/2022 6.375%, 9/1/2023 U.S. Treasury Bill, 0.035%***, 2/12/2015 (d) U.S. Treasury Bonds: 3.375%, 5/15/2044 3.625%, 2/15/2044 3.75%, 11/15/2043 U.S. Treasury Notes: 1.0%, 8/31/2016 (e) 1.0%, 9/30/2016 1.5%, 5/31/2019 1.625%, 6/30/2019 1.625%, 7/31/2019 2.375%, 8/15/2024 2.5%, 5/15/2024 United Rentals North America, Inc.: 5.75%, 7/15/2018 6.125%, 6/15/2023 7.625%, 4/15/2022 Valeant Pharmaceuticals International, Inc., 144A, 6.375%, 10/15/2020 Watco Companies LLC, 144A, 6.375%, 4/1/2023 Whiting Petroleum Corp., 5.0%, 3/15/2019 Windstream Corp.: 6.375%, 8/1/2023 7.5%, 4/1/2023 7.75%, 10/15/2020 7.75%, 10/1/2021 WPX Energy, Inc., 5.25%, 9/15/2024 WR Grace & Co-Conn: 144A, 5.125%, 10/1/2021 144A, 5.625%, 10/1/2024 XPO Logistics, Inc., 144A, 7.875%, 9/1/2019 (Cost $43,198,595) Venezuela 0.3% Petroleos de Venezuela SA, 144A, 9.0%, 11/17/2021 (Cost $419,809) Total Bonds (Cost $93,254,416) Preferred Stock 0.0% United States Ally Financial, Inc., "G", 144A, 7.0% (Cost $19,438) 20 Shares Value ($) Securities Lending Collateral 2.1% Daily Assets Fund Institutional, 0.08% (f) (g) (Cost $2,175,748) Cash Equivalents 5.0% Central Cash Management Fund, 0.07% (f) (Cost $5,063,029) % of Net Assets Value ($) Total Investment Portfolio (Cost $100,512,631)† Other Assets and Liabilities, Net Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2014. ** These securities are shown at their current rate as of October 31, 2014. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $101,294,589. At October 31, 2014, net unrealized depreciation for all securities based on tax cost was 885,263. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,210,862 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,096,125. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2014 amounted to $2,081,098, which is 2.1% of net assets. (c) When-issued or delayed delivery security included. (d) At October 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) At October 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. PIK: Denotes that all or a portion of income is paid in kind in form of additional principal. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Ultra Long U.S. Treasury Bond USD 12/19/2014 At October 31, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 5 Year U.S. Treasury Note USD 12/31/2014 ) At October 31, 2014, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (h) Call Options Receive Fixed — 4.48% – Pay Floating — LIBOR 5/11/2016 5/11/2026 1 5/5/2016 ) Receive Fixed — 5.132% – Pay Floating — LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Receive Fixed — 5.132% – Pay Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 1.132% – Receive Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Pay Fixed — 1.132% – Receive Floating — LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Pay Fixed — 2.48% – Receive Floating — LIBOR 5/11/2016 5/11/2026 1 5/5/2016 ) Pay Fixed — 2.64% – Receive Floating — LIBOR 8/10/2015 8/10/2045 1 8/6/2015 ) Pay Fixed — 2.796% – Receive Floating — LIBOR 6/5/2015 6/5/2045 2 6/3/2015 ) Pay Fixed — 2.88% – Receive Floating — LIBOR 9/30/2015 9/30/2045 3 9/28/2015 ) Pay Fixed — 3.005% – Receive Floating — LIBOR 3/6/2015 3/6/2045 1 3/4/2015 ) Pay Fixed — 3.035% – Receive Floating — LIBOR 2/15/2015 2/3/2045 2 1/30/2015 ) Pay Fixed — 3.088% – Receive Floating — LIBOR 1/28/2015 1/28/2045 4 1/26/2015 ) Total Put Options ) Total ) (h) Unrealized depreciation on written options on interest rate swap contracts at October 31, 2014 was $80,730. At October 31, 2014, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Depreciation ($) 10/21/2014 10/21/2044 Fixed — 3.093% Floating — LIBOR ) ) 5/11/2015 5/11/2045 Fixed — 3.56% Floating — LIBOR ) ) Total unrealized depreciation ) At October 31, 2014, open credit default swap contracts sold were as follows: Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) (i) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (j) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/20/2013 9/20/2018 5 % DISH DBS Corp., 6.75%, 6/1/2021, BB– 9/20/2012 12/20/2017 6 % General Motors Corp., 3.3%, 12/20/2017, BB+ Total unrealized appreciation (i) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (j) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparties: 1 Nomura International PLC 2 BNP Paribas 3 Morgan Stanley 4 Barclays Capital PLC 5 Credit Suisse 6 UBS AG LIBOR: London Interbank Offered Rate At October 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 11/5/2014 Barclays Bank PLC EUR USD 11/5/2014 Barclays Bank PLC USD MXN 11/10/2014 UBS AG USD ZAR 11/12/2014 UBS AG ZAR USD 11/12/2014 BNP Paribas SA ZAR USD 11/12/2014 UBS AG USD AUD 11/19/2014 UBS AG CHF USD 11/19/2014 UBS AG CZK USD 11/19/2014 UBS AG EUR USD 11/19/2014 UBS AG JPY USD 11/19/2014 UBS AG SEK USD 11/19/2014 UBS AG SGD USD 11/19/2014 UBS AG USD TRY 11/19/2014 UBS AG USD ZAR 11/19/2014 UBS AG EUR USD 12/8/2014 Commonwealth Bank of Australia EUR USD 12/8/2014 JPMorgan Chase Securities, Inc. EUR USD 12/8/2014 Citigroup, Inc. JPY USD 12/15/2014 Barclays Bank PLC EUR USD 1/15/2015 Citigroup, Inc. EUR USD 1/20/2015 Societe Generale NZD USD 1/20/2015 Societe Generale Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD EUR 11/5/2014 ) Barclays Bank PLC USD MXN 11/10/2014 ) UBS AG USD ZAR 11/12/2014 ) UBS AG USD BRL 11/19/2014 ) UBS AG USD GBP 11/19/2014 ) UBS AG USD NZD 11/19/2014 ) UBS AG USD EUR 12/8/2014 ) Citigroup, Inc. ZAR USD 12/8/2014 ) Barclays Bank PLC USD JPY 12/15/2014 ) Nomura International PLC Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Real CZK Czech Koruna CHF Swiss Franc EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen MXN Mexican Peso NZD New Zealand Dollar SEK Swedish Krona SGD Singapore Dollar TRY Turkish Lira USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding futures contracts, credit default swap contracts, interest rate swap contracts, forward foreign currency exchange contracts and written options contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments Bonds (k) $
